Filed 12/14/21
                             CERTIFIED FOR PUBLICATION




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                             THIRD APPELLATE DISTRICT
                                       (Sacramento)
                                             ----




 THE PEOPLE,                                                      C092779

                 Plaintiff and Respondent,               (Super. Ct. No. 11F06720)

         v.

 ALLEN BENZLER,

                 Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Sacramento County, Michael
A. Savage, Judge. Reversed.

      Michelle T. LiVecchi-Raufi, under appointment by the Court of Appeal, for
Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and R. Todd
Marshall, Deputy Attorneys General, for Plaintiff and Respondent.




                                              1
        Defendant Allen Benzler, who was sentenced in 2014 for offenses he committed
when he was 18 years old, appeals the summary denial of his motion for a Franklin
hearing 1 under Penal Code section 1203.01. 2 On appeal, defendant contends he satisfied
the eligibility criteria for such a hearing laid out in In re Cook (2019) 7 Cal.5th 439
(Cook) and did not previously have an opportunity to present evidence related to his
status as a juvenile offender. Thus, he argues, the matter must be remanded so he may
make a record of this evidence to use in future parole hearings. We will reverse the trial
court’s order and remand the matter for further proceedings.
                  FACTUAL AND PROCEDURAL BACKGROUND
        In 2011, when he was 18 years old, defendant killed the victim. The prosecution
charged defendant with one count of murder (§ 187) and one count of assault with a
firearm (§ 245). The prosecution also alleged personal firearm use enhancements
(§ 12022.5) and criminal street gang enhancements (§ 186.22, subd. (b)(1)(C)) as to both
counts. A jury found defendant guilty of the assault with a firearm count, and found true
both enhancements as to that count. The jury found defendant not guilty of first degree
murder, and deadlocked on the lesser included offense of second degree murder.
Defendant then pleaded no contest to voluntary manslaughter (§ 192) and admitted the
personal firearm use enhancement.
        In 2014, the trial court sentenced defendant to an aggregate sentence of 17 years
4 months and defendant waived eight months of custody credits. Defendant was 21 years
old at the sentencing hearing and did not introduce any evidence related to his age or its
impact on his culpability.




1   People v. Franklin (2016) 63 Cal.4th 261 (Franklin).
2   Undesignated statutory references are to the Penal Code.

                                              2
       In 2020, defendant filed a “Motion for Franklin Hearing” in the trial court, under
the original caption and case number, seeking a Franklin hearing under section 1203.01,
and citing Cook, supra, 7 Cal.5th 439. The motion listed the prosecution’s allegations
against defendant, his age at the time of offenses, and his birthdate. It explained the
legislative changes allowing for youth offender parole hearings and the later expansion of
those hearings to offenders under the age of 26 years. The motion concluded by stating
defendant is a youth offender and is entitled to a Franklin hearing to “place on the record
any documents, evaluations, [and] testimony (subject to cross-examination) that may be
relevant at his eventual youth offender parole hearing.”
       The trial court denied the motion in a short check-box order. The order did not
provide any explanation for the denial.
                                      DISCUSSION
       Defendant argues that, as an offender who committed his offense when he was 18
years old, he will be eligible for a youth offender parole hearing during his 15th year of
incarceration under section 3051. And, because his sentencing hearing occurred nearly
two years before the ruling in Franklin, he did not have a “meaningful chance” to place
on the record any evidence relevant to his “youth-related factors” for use in a later parole
board hearing. Thus, the matter should be remanded so the trial court may consider
whether he “was afforded a sufficient opportunity” to put such evidence on the record.
We agree.
       “[T]he California Legislature passed Senate Bill No. 260 (2013-2014 Reg. Sess.),
which became effective January 1, 2014, and enacted sections 3051, 3046, subdivision
(c), and 4801, subdivision (c), to provide a parole eligibility mechanism for juvenile
offenders.” (People v. Perez (2016) 3 Cal.App.5th 612, 618 (Perez).) “In October 2015,
the Legislature amended section 3051, and effective January 1, 2016, anyone who
committed his or her controlling offense before reaching 23 years of age is entitled to a
youth offender parole hearing. (§ 3051, subd. (a)(1), amended by Stats. 2015, ch. 471,

                                             3
§ 1.)” (Ibid.) The section was later extended to offenders who were “under age 26 when
they committed their crimes.” (In re Williams (2020) 57 Cal.App.5th 427, 432.) Under
section 3051, subdivision (b)(1), a youth offender receiving a determinate sentence “shall
be eligible for release on parole at a youth offender parole hearing during the person’s
15th year of incarceration.” “The Legislature’s intent in enacting sections 3051 and 4801
was ‘ “to establish a parole eligibility mechanism that provides a person serving a
sentence for crimes that he or she committed as a juvenile the opportunity to obtain
release” ’ upon a showing of maturation and rehabilitation.” (Cook, supra, 7 Cal.5th at
p. 449.)
       In Franklin, a 16-year-old defendant was convicted of murder with a firearm
enhancement and received the statutorily mandated sentence of life in prison with the
possibility of parole in 50 years. (Franklin, supra, 63 Cal.4th at p. 268.) Our Supreme
Court found Senate Bill No. 260 granted Franklin a parole hearing during his 25th year in
prison, which mooted his Eighth Amendment challenge to his sentence. (Franklin, at
pp. 276-277.) The Franklin court remanded “the matter to the trial court for a
determination of whether Franklin was afforded sufficient opportunity to make a record
of information relevant to his eventual youth offender parole hearing.” (Id. at p. 284.)
       In Cook, our Supreme Court explained the proper avenue to seek a Franklin
proceeding for a final conviction is through a motion under section 1203.01. (Cook,
supra, 7 Cal.5th at pp. 446-447.) The court explained the process in full: “[T]he proper
avenue is to file a motion in superior court under the original caption and case number,
citing the authority of section 1203.01 and today’s decision. The motion should establish
the inmate’s entitlement to a youth offender parole hearing and indicate when such
hearing is anticipated to take place, or if one or more hearings have already occurred. . . .
[C]onsistent with Franklin and the court’s inherent authority, the offender shall have the
opportunity to ‘place on the record any documents, evaluations, or testimony (subject to
cross-examination) that may be relevant at his eventual youth offender parole hearing,

                                              4
and the prosecution likewise may put on the record any evidence that demonstrates the
juvenile offender’s culpability or cognitive maturity, or otherwise bears on the influence
of youth-related factors.’ [Citation.]” (Id. at pp. 458-459.)
       The court continued: “Although Franklin mandates an opportunity for evidence
preservation, the trial court may ‘exercise its discretion to conduct this process
efficiently . . . .’ . . . Finally, Franklin emphasized that the purpose of the proceeding was
to allow the offender to assemble evidence ‘at or near the time of the juvenile’s offense
rather than decades later when memories have faded, records may have been lost or
destroyed, or family or community members may have relocated or passed away.’
[Citation.] Some offenders who file these postjudgment motions in the trial court may
have spent a decade or more in prison. Some may have even come before the Board for a
youth offender parole hearing. The court may consider whether a Franklin proceeding is
likely to produce fruitful evidence considering such factors as the passage of time and
whether the offender has already benefitted from the factfinding procedures set forth in
section 3051, subdivision (f)(1) and (2) with the assistance of appointed counsel
(§ 3041.7; Cal. Code Regs., tit. 15, § 2256, subd. (c)).” (Cook, supra, 7 Cal.5th at
p. 459.)
       Cook confirmed that the manner and extent of a Franklin hearing is left to the
discretion of the trial court. (Cook, supra, 7 Cal.5th at p. 459.) As the Attorney General
concedes, in deciding whether the trial court has abused its discretion we are required to
“ask whether the trial court’s findings of fact are supported by substantial evidence,
whether its rulings of law are correct, and whether its application of the law to the facts
was neither arbitrary nor capricious. [Citation.] Critical to the resolution of this case, we
note that when a trial court’s decision rests on an error of law, that decision is an abuse of
discretion.” (People v. Superior Court (Humberto S.) (2008) 43 Cal.4th 737, 746.)
       Here, defendant’s motion met the initial requirements for eligibility. Defendant
filed his motion in the trial court under the original caption and case number, cited

                                              5
section 1203.01 and Cook, stated he was entitled to a youth offender parole hearing under
section 3051 because he was 18 years old at the time of the crime, and expressly
requested a Franklin hearing. He was sentenced before section 3051 had been extended
to his age group and before Franklin was decided, and thus had no opportunity or reason
to place the relevant information on the record. This made him eligible for a Franklin
proceeding. (Cook, supra, 7 Cal.5th at pp. 453, 459 [Franklin “mandat[ed]” an
opportunity to preserve evidence and “it would be improper for the court to preclude a
juvenile offender’s chance to supplement the record with information relevant to his
eventual youth offender parole hearing”]; Perez, supra, 3 Cal.App.5th at pp. 618-619
[20-year-old defendant sentenced in 2014 eligible for Franklin hearing].)
      It is not clear from the trial court’s order what reasoning the court used to deny
defendant’s motion. To the extent the trial court concluded defendant was ineligible for
an opportunity to preserve evidence under Franklin, the court’s conclusion was not
accurate.
      The People argue a Franklin hearing would be “futile,” both because defendant
has already received a parole “consultation,” and thus already has had an opportunity to
present evidence of any youth-related factors, and because he is scheduled for a parole
hearing in 2027, which is before he would be eligible for a youth offender parole hearing
under section 3051. 3 The records provided by the People do not explain the nature of



3  The People ask us to take judicial notice of a printout from the Department of
Corrections and Rehabilitation’s inmate locator Web site, indicating defendant has a
parole suitability hearing set for January 2027 and had a “consultation” with the parole
board in March 2021. Defendant does not object to the request. We will grant the
request and take judicial notice of the dates. (Evid. Code, §§ 459, subd. (a) [“The
reviewing court may take judicial notice of any matter specified in Section 452”], 452,
subd. (h) [permitting a court to take judicial notice of facts “capable of immediate and
accurate determination by resort to sources of reasonably indisputable accuracy”]; People
v. Seumanu (2015) 61 Cal.4th 1293, 1372-1373 [court may take judicial notice of facts
maintained on Department of Corrections and Rehabilitation Web site].)

                                            6
defendant’s “consultation” or demonstrate it provided him an opportunity to present any
evidence. 4 And, as defendant notes, the procedure set forth in Cook anticipates the
possibility a defendant will have or may already have had other parole hearings. (Cook,
supra, 7 Cal.5th at p. 459 [“Some offenders who file these postjudgment motions . . . may
have even come before the Board for a youth offender parole hearing”].) We conclude
the record does not support the conclusion defendant had adequate opportunities to place
evidence of his youthful characteristics on the record.
       The People further argue we should presume the trial court determined “a Franklin
proceeding was unnecessary because it was unlikely to produce fruitful evidence,” given
the fact that trial court rulings are presumed correct, absent a demonstration of prejudicial
error in the record. But if the trial court rejected defendant’s motion because it was
unlikely to produce fruitful evidence, there is insufficient evidence in the record to
substantiate the court’s determination. As explained above, there is no evidence
defendant has already gained the benefits of a Franklin hearing. Moreover, section 3051,
subdivision (f) lays out a variety of evidence that a parole board may take into
consideration regarding “the diminished culpability of youth as compared to that of
adults,” including “psychological evaluations and risk assessment instruments,” as well
as statements from “[f]amily members, friends, school personnel, faith leaders, and
representatives from community-based organizations with knowledge about the
individual before the crime or the individual’s growth and maturity since the time of the
crime.” No such evidence was entered into the record, either at sentencing or thereafter.




4 Although not argued by the People, the timing of the “consultation” suggests a meeting
under section 3041, subdivision (a)(1), in which parole officials “provide the inmate
information about the parole hearing process” and give “individualized recommendations
for the inmate regarding his or her work assignments, rehabilitative programs, and
institutional behavior.”

                                              7
       Nor does the mere passage of time make it unlikely that a Franklin hearing would
produce fruitful evidence. The Legislature included provisions for those prisoners who
would automatically become eligible on both section 3051’s effective date and the
effective dates of its amendments. (§ 3051, subd. (i).) The affected prisoners could have
been convicted 25 years or more before the enactment date. (§ 3051, subd. (b)(3).) The
Legislature intended that the benefits of youth offender parole hearings be available even
to those prisoners with decades-old convictions. (Franklin, supra, 63 Cal.4th at p. 278
[“The statutory text makes clear that the Legislature intended youth offender parole
hearings to apply retrospectively, that is, to all eligible youth offenders regardless of the
date of conviction.”].) And, under Franklin, prisoners who are eligible for a youth
offender parole hearing are entitled to an opportunity to prepare a record relevant to such
a hearing. (Id. at pp. 283-284.) Prisoners who were convicted before they became
eligible under section 3051 are entitled to a Franklin hearing. (See In re Loza (2018)
27 Cal.App.5th 797, 807 [remanding for a Franklin hearing where a defendant’s
“sentencing took place well before” Franklin]; People v. Lipptrapp (2021)
59 Cal.App.5th 886, 897 [ordering the trial court to conduct a Franklin proceeding where
the defendant had “been incarcerated for over 20 years and he was eligible for the hearing
several years before he filed the motion” (fn. omitted)]; Perez, supra, 3 Cal.App.5th at
p. 619 [remanding for Franklin hearing where the defendant “did not have a sufficient
opportunity to put on the record the kinds of information that sections 3051 and 4801
deem relevant”].)
       Defendant was convicted in 2014 and was only later made eligible for a youth
offender parole hearing. (Perez, supra, 3 Cal.App.5th at p. 618.) There is no indication
he has had an opportunity to place evidence relevant to such a hearing on the record, the
passage of time since his conviction cannot be the sole reason for disqualifying him from
the potential benefits of a Franklin proceeding unless the record affirmatively establishes
substantial evidence supporting disqualification on this ground, and we have no way of

                                              8
knowing if there was substantial evidence because the trial court did not provide any
rationale for denying defendant’s motion. Thus, there is insufficient evidence to support
the denial of a Franklin proceeding for which defendant is otherwise eligible.
Accordingly, we will reverse the trial court’s order and remand for the trial court to
reconsider whether to conduct a Franklin proceeding.
                                     DISPOSITION
       The order denying defendant’s section 1203.01 motion seeking a Franklin
proceeding is reversed and the matter is remanded for further proceedings consistent with
this opinion.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
MURRAY, Acting P. J.



 /s/
KRAUSE, J.




                                             9